[image3391.gif]

Exhibit 10.6

November 14, 2017

By hand delivery

Alexander Y. Tokman
MicroVision, Inc.
6244 185th Avenue NE
Suite 100
Redmond, WA 98052


 

Dear Alexander:

As we have discussed, you have offered to resign your positions at the Company,
as outlined below, and it is anticipated your employment with MicroVision, Inc.
(the "Company") will terminate, effective as of December 31, 2017 (the
"Separation Date"). This letter (the "Agreement") will confirm the terms
concerning the remainder of your employment and your separation from the
Company, as follows:

Transition Period and Separation Date.

For purposes of this Agreement, the earlier of December 31, 2017 or the date on
which your employment actually terminates, if sooner, with the Company shall be
referred to herein as the "Separation Date." Until the Separation Date, you will
continue to be employed by the Company, as President, on a full-time basis. The
period beginning November 13, 2017 and concluding on the Separation Date will be
referred to as the "Transition Period." During the Transition Period, you will
be employed as an at-will employee. The terms of the Employment Agreement
between you and the Company, effective as of April 7, 2009 and amended as of
March 27, 2012 (the "Employment Agreement") are hereby superseded by this
Agreement, provided, however, that the provisions of the Employment Agreement
that survive the termination of your employment will continue to apply to you,
as set forth in Section 6 below.

1. Upon signing this Agreement, you will resign your position as CEO and your
role as a director. On the Separation Date you will resign your position as
President. You agree that for the period of up to eighteen months following the
Separation Date, you will make yourself reasonably available, on an as-needed
basis, to assist the Company upon request.  Such assistance shall be limited to
discrete transition matters and shall not amount to more than a de minmis amount
of time during any given week and at a time and place mutually agreed to by you
and the Company.

MicroVision, Inc.

6244 185th Avenue NE Suite 100
Redmond, WA 98052, USA

Tel
Fax

(425) 936-6847
(425) 936-6997

microvision.com

--------------------------------------------------------------------------------



Final Salary and Vacation Pay. You will receive, on the Company's next regular
payday following the Separation Date, pay for all work you performed for the
Company through the Separation Date, to the extent not previously paid, as well
as pay, at your final base rate of pay, for any vacation days you earned but had
not used as of the Separation Date, determined in accordance with Company policy
and as reflected on the books of the Company. You will receive the payments
described in this Section 2 regardless of whether or not you sign this
Agreement.

Severance Benefits. In consideration of your acceptance of this Agreement and
subject to your meeting in full your obligations under it, including your
obligation to execute a post-employment general release and waiver of claims in
the form attached hereto as Exhibit A (the "Release"), and your Continuing
Obligations:

The Company will pay you a monthly amount equal to $31,250 (which represents
your monthly base salary at your final base rate of pay as of immediately prior
to the Transition Period), for a period of eighteen (18) months following the
Separation Date (the "Severance Period"). Payments will be made in the form of
salary continuation in accordance with the Company's customary pay practices,
and, consistent with Section 5(d) of the Employment Agreement and Code Section
409A(2)(B)(i), will begin on the next regular Company payday following the date
that is six months after the Separation Date. The first payment will be
retroactive to the day following the Separation Date and include any amounts
that otherwise would have been paid between the Separation Date and the first
payment date had the payments started at the beginning of the Severance Period.

The Company will pay you an amount equal to $196,000 (which represents your
target bonus amount for performance year 2017). Such amount will be paid on a
pro rata basis during the Severance Period on the Company's payroll schedule,
and, consistent with Section 5(d) of the Employment Agreement and Code Section
409A(2)(B)(i), will begin on the next regular Company payday following the date
that is six months after the Separation Date. The first payment will be
retroactive to the day following the Separation Date and include any amounts
that otherwise would have been paid between the Separation Date and the first
payment date had the payments started at the beginning of the Severance Period.

If enrolled in the Company's group medical, dental and/or vision plans on the
Separation Date, you and/or your eligible dependents may elect to continue your
participation in those plans for a period of time pursuant to the federal law
known as "COBRA" or similar applicable state law (together, "COBRA"). This
election may be made whether or not you accept this Agreement. However, if you
accept this Agreement and you and/or your eligible dependents timely elect to
continue your participation in such plans, the Company will reimburse you a
monthly amount equal to the amount it contributes from time to time to group
medical, dental and/or vision insurance premiums (as applicable) for its active
employees (the "Monthly Premium Payment"), until the earlier of (i) the end of
the Severance Period or (ii) the date you and your eligible dependents are no
longer entitled to coverage under COBRA or Company plans (the "COBRA Period"). 
Consistent with Section 5(d) of the Employment Agreement and Code Section
409A(2)(B)(i), Monthly Premium Payments will begin on the next regular Company
payday

2

--------------------------------------------------------------------------------



following the date that is six months after the Separation Date and be payable
each month thereafter.  The first payment will be retroactive to the day
following the Separation Date and include any amounts that otherwise would have
been paid between the Separation Date and the first payment date had the
payments started at the beginning of the Severance Period. In addition to the
Monthly Premium Payments, the Company will pay you an additional amount equal to
the statutory minimum withholding applicable to the Monthly Premium Payment (the
"Additional Amount") plus an amount equal to the statutory minimum withholding
that applies to the Additional Amount (together with the Additional Amount, the
"Tax Gross Up").  The Tax Gross Up will be paid on the same schedule as the
underlying Monthly Premium Payment.

The Company will accelerate the vesting and exercisability of 37,500 shares of
the Company's common stock subject to the Company stock option granted to you on
February 8, 2017, effective as of the Separation Date, which shares represent
the number of shares subject to such Company stock option that otherwise would
have vested and become exercisable on February 8, 2018 had you remained
employment with the Company through such date under the original terms of such
stock option.

Acknowledgement of Full Payment and Withholding.

You acknowledge and agree that, except as required by law, the payments provided
under Section 2 of this Agreement are in complete satisfaction of any and all
compensation or benefits due to you from the Company, whether for services
provided to the Company or otherwise, through the Separation Date and that,
except as expressly provided under this Agreement, no further compensation or
benefits are owed or will be provided to you.

All payments made by the Company under this Agreement shall be reduced by any
tax or other amounts required to be withheld by the Company under applicable law
and all other lawful deductions authorized by you.

Status of Employee Benefits, Paid Time Off and Expenses.

Except for any right you may have to continue your participation and that of
your eligible dependents in the Company's medical, dental, and vision plans
under COBRA and except as provided for in Section 3(c) of this Agreement, your
participation in all employee benefit plans of the Company will end as of the
Separation Date, in accordance with the terms of those plans. You will receive
information about your COBRA continuation rights under separate cover.

Within sixty (60) days following the Separation Date, you must submit your final
expense reimbursement statement reflecting all business expenses you incurred
through the Separation Date, if any, for which you seek reimbursement, and, in
accordance with Company policy, reasonable substantiation and documentation for
the same. The Company will reimburse you for your authorized and documented
expenses within thirty (30) days of receiving such statement pursuant to its
regular business practice.

3

--------------------------------------------------------------------------------



Except as set forth in Section 3(d) of this Agreement, your rights and
obligations with respect to any stock options granted to you by the Company
which had vested as of the Separation Date shall be governed by the applicable
stock option plan and any agreements or other requirements applicable to those
options.

Continuing Obligations, Confidentiality and Non-Disparagement.

Subject to Section 8(b) of this Agreement and applicable law, you acknowledge
that you continue to be bound by your obligations under the Employment Agreement
that survive the termination of your employment, including without limitation
your obligations set forth in Sections 7-11 and 13 thereof (collectively, the
"Continuing Obligations"). For the avoidance of doubt, you will not be held
criminally or civilly liable under any federal or state trade secret law for
disclosing a trade secret (y) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney, solely
for the purpose of reporting or investigating a suspected violation of law, or
(z) in a complaint or other document filed under seal in a lawsuit or other
proceeding; provided, however, that notwithstanding this immunity from
liability, you may be held liable if you unlawfully access trade secrets by
unauthorized means.

Subject to Section 8(b) of this Agreement, and except as otherwise required by
law, you agree that you will not disclose this Agreement or any of its terms or
provisions, directly or by implication, except to members of your immediate
family and to your legal and tax advisors, and then only on condition that they
agree not to further disclose this Agreement or any of its terms or provisions
to others.

Subject to Section 8(b) of this Agreement and applicable law, you agree that you
will never disparage or criticize any of the Released Parties (as defined
below), the Company, its Affiliates, their business, their management or their
products or services, and that you will not otherwise do or say anything that
could harm the interests or reputation of the Company or any of its Affiliates.
The Company, in turn, agrees that it will never disparage or criticize you, your
professional standing, your role with the Company, or otherwise, and that it
will not otherwise do or say anything that could harm your personal or
professional interests or reputation. You understand that the Company's
obligations under this Section 6(c) relate only to the Company's officers and
directors.

Return of Company Documents and Other Property. In signing this Agreement, you
agree that you will return to the Company any and all documents, materials and
information (whether in hardcopy, on electronic media or otherwise) related to
the business of the Company and its Affiliates (whether present or otherwise),
and all Company keys, access cards, credit cards, computer hardware and software
(with exception of your Company-issued MacBook laptop computer, which you are
being permitted to keep), telephones and telephone-related equipment and all
other property of the Company or any of its Affiliates in your possession or
control. Further, you agree that you will not retain any copy or derivation of
any documents, materials or information (whether in hardcopy, on electronic
media or otherwise) of the Company or any of its

4

--------------------------------------------------------------------------------



Affiliates. Recognizing that your employment with the Company will terminate as
of the Separation Date, you agree that you will not, except as requested or
otherwise agreed to by the Company in connection with any transition assistance,
following the Separation Date, for any purpose, attempt to access or use any
computer or computer network or system of the Company or any of its Affiliates,
including without limitation the electronic mail system. Further, you agree to
disclose to the Company, on or before the Separation Date, any and all passwords
necessary or desirable to obtain access to, or that would assist in obtaining
access to, all information which you have password-protected on any computer
equipment, network or system of the Company or any of its Affiliates.

General Release and Waiver of Claims.

In exchange for the special severance benefits provided to you under this
Agreement, to which you would not otherwise be entitled, on your own behalf and
that of your heirs, executors, administrators, beneficiaries, personal
representatives and assigns, you agree that this Agreement shall be in complete
and final settlement of any and all causes of action, rights and claims, whether
known or unknown, accrued or un-accrued, contingent or otherwise, that you have
had in the past, now have, or might now have, in any way related to, connected
with or arising out of your employment, its termination, your other associations
with the Company or any of its Affiliates, or pursuant to Title VII of the Civil
Rights Act, the Americans with Disabilities Act, the Age Discrimination in
Employment Act, as amended by the Older Workers Benefit Protection Act, the
Employee Retirement Income Security Act, the Washington Minimum Wage and Wage
Payment Acts, the Washington Industrial Welfare Act, the Washington Law Against
Discrimination, the Washington Family Leave Act, and/or any other federal, state
or local law, regulation or other requirement, each as amended from time to
time, (collectively, the "Claims"), and you hereby release and forever discharge
the Company, its Affiliates and all of their respective past, present and future
directors, shareholders, officers, members, managers, general and limited
partners, employees, employee benefit plans, administrators, trustees, agents,
representatives, predecessors, successors and assigns, and all others connected
with any of them, both individually and in their official capacities
(collectively, the "Released Parties"), from, and you hereby waive, any and all
such Claims.

This release does not extend to any obligations incurred under this Agreement.
This release does not release claims that cannot be released as a matter of law,
including any Protected Activity (as discussed below) or any indemnification
rights available under any indemnification agreement signed by you with the
Company, Company Bylaws, or otherwise under applicable law.

This Agreement, including the general release and waiver of claims set forth in
Section 8(a), creates legally binding obligations and the Company and its
Affiliates therefore advise you to consult an attorney before signing this
Agreement. In signing this Agreement, you give the Company and its Affiliates
assurance that you have signed it voluntarily and with a full understanding of
its terms; that you have had sufficient opportunity of not less than twenty-one
(21) days before signing this Agreement, to consider its terms and to consult
with an attorney, if

5

--------------------------------------------------------------------------------



you wished to do so, or to consult with any other of those persons to whom
reference is made in Section 6(b) above; and that you have not relied on any
promises or representations, express or implied, that are not set forth
expressly in this Agreement.

You agree to sign the Release by the later of five (5) days following the
Separation Date and twenty-one (21) days following the date hereof (and in no
event before the Separation Date). You further agree that the signed and
unrevoked Release is an express condition to your receipt and retention of the
severance benefits described in Section 3 above.

You understand that nothing in this Agreement shall in any way limit or prohibit
you from engaging in any Protected Activity. For purposes of this Agreement,
"Protected Activity" shall mean filing a charge, complaint, or report with, or
otherwise communicating, cooperating, or participating in any investigation or
proceeding that may be conducted by, any federal, state or local government
agency or commission, including the Securities and Exchange Commission, the
Equal Employment Opportunity Commission, the Occupational Safety and Health
Administration, and the National Labor Relations Board ("Government Agencies").
You understand that in connection with such Protected Activity, you are
permitted to disclose documents or other information as permitted by law, and
without giving notice to, or receiving authorization from, the Company.

Miscellaneous.

This Agreement constitutes the entire agreement between you and the Company and
supersedes all prior and contemporaneous communications, agreements and
understandings related to the subject matter of this Agreement, whether written
or oral, with respect to your employment, its termination and all related
matters, excluding only the Continuing Obligations, as may be modified herein,
and any indemnification agreement signed by you with the Company, all of which
shall remain in full force and effect in accordance with their terms.

This Agreement may not be modified or amended, and no breach shall be deemed to
be waived, unless agreed to in writing by you and a member of the Compensation
Committee of the Company or its expressly authorized designee. The captions and
headings in this Agreement are for convenience only, and in no way define or
describe the scope or content of any provision of this Agreement.

The obligation of the Company to make payments or provide benefits to you or on
your behalf under this Agreement, and your right to retain the same, is
expressly conditioned upon your continued full performance of your obligations
under this Agreement and of the Continuing Obligations.

The Company agrees to promptly pay reasonable legal fees and related expenses,
not to exceed $15,000, incurred by you in connection with the drafting,
negotiation and execution of this Agreement.

6

--------------------------------------------------------------------------------



This is a Washington contract and shall be governed and construed in accordance
with the laws of state of Washington, without regard to any conflict of laws
principles that would result in the application of the laws of another
jurisdiction. You agree to submit to the exclusive jurisdiction of the courts of
and in the state of Washington in connection with any dispute arising out of
this Agreement.

If the terms of this Agreement are acceptable to you, please sign, date and
return it to me within twenty-one (21) days of the date that you receive it. You
may revoke this Agreement at any time during the seven (7)-day period
immediately following the date of your signing by notifying me in writing of
your revocation within that period, and this Agreement shall not become
effective or enforceable until that seven (7)-day revocation period has expired.
If you do not revoke this Agreement, then, on the eighth (8th) day following the
date that you signed it, this Agreement shall take effect as a legally binding
agreement between you and the Company on the basis set forth above. You agree
that if there have been any changes to a prior version of this Agreement
(material or immaterial), the 21-day consideration period will not be reset. The
enclosed copy of this letter, which you should also sign and date, is for your
records.

Sincerely,
MicroVision, Inc.

By: _______________________________
Name:
Title:

Accepted and agreed:

Signature: ____________________________
Alexander Y. Tokman

Date: ____________________________

7

--------------------------------------------------------------------------------

Exhibit A
Post-Employment General Release and Waiver of Claims
November 14, 2017

For and in consideration of certain benefits to be provided to me under the
Separation and Transition Agreement between MicroVision, Inc. (the "Company")
and me, dated as of November 14, 2017(the "Agreement"), which are conditioned on
my signing this General Release and Waiver of Claims (this "Release of Claims")
and on my compliance with the Continuing Obligations, and to which I am not
otherwise entitled, and other good and valuable consideration, the receipt and
sufficiency of which I hereby acknowledge, on my own behalf and on behalf of my
heirs, executors, administrators, beneficiaries, representatives, successors and
assigns, and all others connected with or claiming through me, I hereby release
and forever discharge the Company and its affiliates, and all of their
respective past, present and future officers, directors, shareholders,
employees, employee benefits plans, administrators, trustees, agents,
representatives, consultants, successors and assigns, and all those connected
with any of them, in their official and individual capacities (collectively, the
"Released Parties"), from any and all causes of action, suits, rights and
claims, demands, damages and compensation of any kind and nature whatsoever,
whether at law or in equity, whether now known or unknown, suspected or
unsuspected, contingent or otherwise, which I now have or ever have had against
the Released Parties, or any of them, in any way related to, connected with or
arising out of my employment and/or other relationship with the Company or any
of its affiliates, or pursuant to Title VII of the Civil Rights Act, the
Americans With Disabilities Act, the Family and Medical Leave Act, the Age
Discrimination in Employment Act (as amended by the Older Workers Benefit
Protection Act), the Employee Retirement Income Security Act, the Washington
Minimum Wage and Wage Payment Acts, the Washington Industrial Welfare Act, the
Washington Law Against Discrimination, the Washington Family Leave Act, and/or
any other federal, state or local law, regulation or other requirement, each as
amended from time to time, (collectively, the "Claims"), through the date that I
sign this Release of Claims, and I hereby waive all such Claims.

I understand that nothing in this Agreement prohibits me from engaging in any
Protected Activity. For purposes of this Release of Claims, "Protected Activity"
shall mean filing a charge, complaint, or report with, or otherwise
communicating, cooperating, or participating in any investigation or proceeding
that may be conducted by, any federal, state or local government agency or
commission, including the Securities and Exchange Commission, the Equal
Employment Opportunity Commission, the Occupational Safety and Health
Administration, and the National Labor Relations Board ("Government Agencies").
I understand that in connection with such Protected Activity, I am permitted to
disclose documents or other information as permitted by law, and without giving
notice to, or receiving authorization from, the Company.

8

--------------------------------------------------------------------------------



I represent and warrant that, in accordance with Section 7 of the Agreement, I
have returned to the Company any and all Documents and other property of the
Company and its Affiliates that I had in my possession, custody or control on
the date my employment with the Company terminated and that I have retained no
such property. Without limiting the foregoing, I also represent and warrant that
I have retained no copy of any such documents, materials or information.

I acknowledge that this Release of Claims creates legally binding obligations,
and that the Company has advised me to consult an attorney before signing it. I
further acknowledge that I may not sign this Release of Claims prior to the
Separation Date (as such term is defined in the Agreement). In signing this
Release of Claims, I give the Company assurance that I have signed it
voluntarily and with a full understanding of its terms; that I have had
sufficient opportunity of not less than twenty-one (21) days before signing this
Release of Claims to consider its terms and to consult with an attorney, if I
wished to do so, or to consult with any person to whom reference is made in
Section 6(b) of the Agreement; and that I have not relied on any promises or
representations, express or implied, that are not set forth expressly in this
Release of Claims. I understand that I will have seven (7) days after signing
this Release of Claims to revoke my signature, and that, if I intend to revoke
my signature, I must do so in writing addressed and delivered to the
Compensation Committee prior to the end of the seven (7)-day revocation period.
I understand that this Release of Claims will become effective upon the eighth
(8th) day following the date that I sign it, provided that I do not revoke my
acceptance in accordance with the immediately preceding sentence.

This Release of Claims constitutes the entire agreement between the Company and
me and supersedes all prior and contemporaneous communications, agreements and
understandings regarding the subject matter of this Release of Claims, whether
written or oral, with respect to my employment, its termination and all related
matters, excluding only the Agreement and the Continuing Obligations (as such
term is defined in the Agreement), as may be modified by the Agreement, which
shall remain in full force and effect in accordance with their terms. This
Release of Claims may not be modified or amended, and no breach shall be deemed
to be waived, unless agreed to in writing by me and a member of the Compensation
Committee of the Company or its expressly authorized designee.

Accepted and agreed:

Signature: ____________________________
Alexander Y. Tokman

Date: ___________________

9

--------------------------------------------------------------------------------

 